
	

115 S2219 IS: Stop Underrides Act of 2017
U.S. Senate
2017-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2219
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2017
			Mrs. Gillibrand (for herself, Mr. Rubio, and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To reduce the number of preventable deaths and injuries caused by underride crashes, to improve
			 motor carrier and passenger motor vehicle safety, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Stop Underrides Act of 2017. 2.Findings and purposes (a)FindingsCongress finds the following:
 (1)Underride crashes involving passenger motor vehicles striking and traveling underneath a truck or trailer are a significant public health and safety threat.
 (2)The National Highway Traffic Safety Administration has reported that hundreds of preventable fatalities and life-threatening injuries have occurred as a result of underride crashes.
 (3)The National Transportation Safety Board has recommended the installation of rear, side, and front underride guards on tractor-trailers to improve passenger motor vehicle safety.
 (4)This bill is introduced in the memory of the thousands of victims of underride crashes, including— (A)Roya Christine Sadigh, AnnaLeah Karth, Mary Lydia Karth, Roderick Cota, Moonjohn Kim, Corey Moore, Gregg Williams, Guy Champ Crawford, Carl Hall, Michael Higginbotham, Sandra Maddamma, David Mathis, Mary Katherine Mathis, James Mooney, Christopher Weigl, Bill Zink, David Magnan, Jasen Swift, Samuel Sierra, Brittany McHargue, Christopher Samuel Padilla, and Edward Hall;
 (B)those whose catastrophic injuries dramatically changed their lives, including Julie Magnan, Nancy Meuleners, Joshua Rojas, Maiv Yang, and Anita Plantage Bomgaars; and
 (C)those whose precious lives were cut far too short as a result of preventable underride crashes. (b)PurposeThe purpose of this Act is—
 (1)to reduce the number of preventable deaths and injuries caused by underride crashes; and (2)to improve motor carrier and passenger motor vehicle safety.
 3.DefinitionsSection 30102(a) of title 49 is amended— (1)by redesignating paragraphs (5), (6), (7), (8), (9), (10), (11), (12), and (13) as paragraphs (6), (7), (8), (9), (10), (11), (14), (19), and (21), respectively;
 (2)by inserting after paragraph (4) the following:  (5)front underride guard means a device installed on or near the front of a motor vehicle that limits the distance that a vehicle struck in the rear by the vehicle with the device will slide under the front of the striking vehicle.;
 (3)by inserting after paragraph (11), as redesignated, the following:  (12)passenger motor vehicle has the meaning given that term in section 32101.
 (13)rear underride guard means a device installed on or near the rear of a motor vehicle that limits the distance that the front end of a vehicle striking the rear of the vehicle with the device will slide under the rear of the impacted vehicle.;
 (4)by inserting after paragraph (14), as redesignated, the following:  (15)Secretary means the Secretary of Transportation.
 (16)semi-trailer means a trailer, other than a pole trailer, which is designed to rest upon, or be carried by, a motor vehicle.
 (17)side underride guard means a device installed on or near the side of a motor vehicle that limits the distance that the front end of a vehicle striking the side of the vehicle with the device will slide under the side of the impacted vehicle.
 (18)single unit truck means a truck with a gross vehicle weight rating greater than 10,000 pounds (excluding any attached trailer).; and
 (5)by inserting after paragraph (19), as redesignated, the following:  (20)trailer means a vehicle, with or without motive power, which is designed—
 (A)to carry persons or property; and (B)to be drawn by a motor vehicle..
			4.Underride guard rulemaking
 (a)In generalSubchapter II of chapter 301 of title 49, United States Code, is amended by adding at the end the following:
				
					30129.Underride guards
						(a)Rear underride guards
 (1)In generalNot later than 1 year after the date of the enactment of this section, the Secretary shall issue a final rule to require the installation of rear underride guards that meet the performance standards described in paragraph (2) on all trailers, semi-trailers, and single unit trucks with a gross vehicle weight rating of more than 10,000 pounds that are manufactured on or after the effective date of the rule.
 (2)Performance standardsA rear underride guard shall be considered to meet the performance standard referred to in paragraph (1) if a passenger motor vehicle traveling at 35 miles per hour is prevented, as verified through crash testing while attached to a trailer, from moving underneath the rear of a trailer, semi-trailer, or single unit truck on which the rear underride guard has been installed after—
 (A)an impact in which the passenger vehicle impacts the center of the rear of the trailer, semi-trailer, or single unit truck;
 (B)an impact in which 50 percent the width of the passenger vehicle overlaps the rear of the trailer, semi-trailer, or single unit truck; and
 (C)an impact in which 30 percent of the width of the passenger vehicle overlaps the rear of the trailer, semi-trailer, or single unit truck.
 (3)Retrofit requirementsNot later than 2 years after the date of the enactment of this section, the Secretary shall issue a final rule requiring the installation of rear underride guards described in paragraph (1) on all trailers, semi-trailers, and single unit trucks with a gross vehicle weight rating of more than 10,000 pounds that are manufactured before the effective date of the rule required by paragraph (1).
							(4)Compliance dates
 (A)In generalExcept as provided in subparagraph (B), compliance with each of the rules issued by the Secretary under paragraphs (1) and (3) shall be required beginning 1 year after the date on which the final rule is published in the Federal Register.
 (B)Phase-inThe Secretary may permit a phase-in period (not to exceed 2 years) for the installation of rear underride guards on trailers, semi-trailers, and single unit trucks described in paragraph (3).
								(b)Side underride guards
 (1)In generalNot later than 1 year after the date of the enactment of this section, the Secretary shall issue a final rule requiring the installation of side underride guards that meet the performance standards described in paragraph (3) on all trailers, semi-trailers, and single unit trucks with a gross vehicle rating of more than 10,000 pounds manufactured on or after the effective date of the rule.
 (2)Retrofit requirementsNot later than 2 years after the date of the enactment of this section, the Secretary shall issue a final rule requiring all trailers, semi-trailers, and single unit trucks with a gross vehicle rating of more than 10,000 pounds manufactured before the effective date of the rule required by paragraph (1) to be equipped with side underride guards that meet the performance standards described in paragraph (3).
 (3)Performance standardsA side underride guard meets the performance standards described in this paragraph if the side underride guard is able to prevent intrusion from the body or frame of a vehicle described in paragraph (1) into the passenger compartment of a passenger motor vehicle that contacts the guard while traveling 35 miles per hour at any angle between 10 degrees and 90 degrees.
							(4)Compliance dates
 (A)In generalExcept as provided in subparagraph (B), compliance with each of the rules issued by the Secretary under paragraphs (1) and (2) shall be required beginning on the date that is 1 year after the respective issuance date of each such rule.
 (B)Phase-inThe Secretary may permit a phase-in period, not to exceed 3 years, pursuant to paragraph (2) for the installation of side underride guards on trailers and semi-trailers described in that paragraph.
								(c)Front underride guards
 (1)Rule requiredNot later than 2 years after the date of the enactment of this section, the Secretary shall issue a final rule requiring all commercial motor vehicles with a gross vehicle weight rating of more than 10,000 pounds manufactured on or after the effective date of the rule to be equipped with front underride guards.
 (2)ReportNot later than 1 year after the date of enactment of this section, the Secretary shall— (A)complete research on equipping commercial motor vehicles with a gross weight rating of more than 10,000 pounds with a front underride guard to prevent trucks from overriding the passenger vehicle; and
 (B)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives a report on the research described in subparagraph (A).
 (3)Retrofit requirementsNot later than 3 years after the date of the enactment of this section, the Secretary shall issue a rule requiring all commercial motor vehicles with a gross vehicle weight rating of more than 10,000 pounds to be equipped with a front underride guard.
							(4)Compliance dates
 (A)In generalExcept as provided in subparagraph (B), compliance with each of the rules issued by the Secretary under paragraphs (1) and (3) shall be required beginning on the date that is 1 year after the respective issuance date of each such rule.
 (B)Phase-inThe Secretary may permit a phase-in period (not to exceed 3 years) pursuant to paragraph (3) for the installation of front underride guards on commercial motor vehicles.
								(d)Maintenance requirements
							(1)Revised standard
 (A)In generalThe Secretary shall require that the underride guard required under this section be maintained in safe and proper operating condition to maximize its effectiveness in saving lives.
 (B)Periodic inspectionsThe Secretary shall require periodic inspections of the comprehensive underride protection system in trailers, semi-trailers, and single unit trucks to ensure that the guards are in safe and proper operating condition, including identification of any rust, corrosion, cracked welds, cracked or fractured vertical members, cuts, or tears in any underride guard to ensure the integrity of the guard.
								(C)Effect of inspection results
 (i)PassingIn carrying out subparagraph (B), the Secretary shall— (I)authorize motor vehicles that pass the inspection described in subparagraph (B) to display a Commercial Vehicle Safety Alliance Inspection Decal, which shall be valid for 3 months; and
 (II)permit the reinspection of motor vehicles. (ii)Not passingThe Secretary shall—
 (I)require that any motor vehicle that does not pass the inspection described in subparagraph (B) be issued an Out of Service violation and bear an Out of Service Vehicle sticker; and
 (II)require the vehicle owner or lessor— (aa)to pay a fine; and
 (bb)to repair or replace equipment, as necessary, so that the comprehensive underride protection system is in safe and proper operating condition at all times before a driver may operate the vehicle.
											(2)Inspections and repairs
 (A)Post-accident inspectionsTo ensure that underride guards are maintained in safe and proper operating condition at all times, the Secretary shall require—
 (i)the inspection of underride guards immediately following a crash that impacts an underride guard; and
 (ii)the owner or lessor of the vehicle involved in such crash to inspect and repair or replace the underride guard so that it is in safe and proper operating condition at all times before the vehicle is allowed to be driven.
 (B)Pre-trip inspectionsThe Secretary shall require drivers—
 (i)to conduct a pre-trip inspection of the comprehensive underride protection system of their trailer, semi-trailer, or single unit truck to identify any rust, corrosion, cracked welds, cracked or fractured vertical members, cuts and tears in any underride guard, and to ensure the dimensional integrity of such guards;
 (ii)to include the results of the inspection described in clause (i) in the driver vehicle inspection report; and
 (iii)to complete any necessary repairs to, or replacement of, the underride protection system before the vehicle is operated.
									.
 (b)Clerical amendmentThe chapter analysis for chapter 301 of title 49, United States Code, is amended by striking the item relating to section 30128 and inserting the following:
				30128. Vehicle rollover prevention and crash mitigation.30129. Underride guards..
 (c)RulemakingsThe Secretary shall amend— (1)section 396.17 of title 49, Code of Federal Regulations, and appendix G to subchapter B of chapter III of that title, in accordance with section 30129(d)(1)(B) of title 49, United States Code (as added by subsection (a));
 (2)section 398.8 of title 49, Code of Federal Regulations, by revising Form MCS 64 in accordance with section 30129(d)(1)(C)(ii) of title 49, United States Code (as added by subsection (a));
 (3)section 396.11 of title 49, Code of Federal Regulations, in accordance with section 30129(d)(2)(B) of title 49, United States Code (as added by subsection (a)); and
 (4)appendix G to subchapter B of chapter III of title 49, Code of Federal Regulations— (A)by redesignating paragraphs 6 through 14 as paragraphs 7 through 15, respectively; and
 (B)by inserting after paragraph 5 the following:  (6)Rear impact guards and rear end protectionAny trailer or semitrailer required under section 393.86 to be equipped with a rear impact guard or rear end protection—
 (A)that does not meet the requirements under section 393.86; (B)that is missing or has rust, corrosion, cracked welds, cracked or fractured vertical members, or cuts or tears in any underride guard component; or
 (C)for which the dimensional integrity of the guard or protection is compromised.. 5.Research and periodic review of underride guard standards (a)Request for ProposalsAs soon as practicable, the Secretary of Transportation shall issue a Request for Proposals for the design of 2 high capacity rear underride barrier prototypes of a generic guard (with energy absorption and without energy absorption) to prevent underride crashes and protect motor vehicle passengers against severe injury at crash speeds of up to 65 miles per hour.
 (b)EvaluationThe Secretary shall— (1)evaluate the proposals received in response to the Request for Proposals issued pursuant to subsection (a); and
 (2)update the underride guard standards under section 30129 of title 49, United States Code, as appropriate, to provide the best underride protection that is technologically feasible.
				(c)Periodic reviews
 (1)In generalNot later than 5 years after the underride guard standards are updated pursuant to subsection (b)(2), and every 5 years thereafter, the Secretary shall—
 (A)conduct a review of underride guard standards to evaluate the need for changes in response to advancements in technology; and
 (B)update such standards accordingly. (2)ReportAfter each review conducted under this section, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives a report on the results of the review.
				6.Committee on Underride Protection
 (a)EstablishmentThe Secretary of Transportation shall establish the Committee on Underride Protection (referred to in this section as the Committee) to oversee the ongoing underride rulemaking process.
 (b)RepresentationThe Committee shall be composed of— (1)truck and trailer manufacturers;
 (2)motor vehicle engineers, including technicians who work on motor vehicle safety improvements; (3)motor vehicle crash reconstructionists;
 (4)traffic safety organizations; (5)public health or injury prevention professionals; and
 (6)at least 2 people whose families have been impacted by an underride crash. (c)MeetingsThe Committee shall meet—
 (1)until the final rules have been issued pursuant to section 30129 of title 49, United States Code, as added by section 4—
 (A)monthly, via conference call; and (B)quarterly, in person, at the Department of Transportation headquarters; and
 (2)subsequent to the issuance of the final rules described in paragraph (1), annually, at the Department of Transportation headquarters, to assess the status of underride crash protection.
 (d)Annual reportThe Committee shall submit an annual report to the appropriate congressional committees that describes the progress made by the Secretary of Transportation in meeting the rulemaking deadlines set forth in section 30129 of title 49, United States Code, as added by section 4.
 7.Publication of victims of truck underride crashesThe Secretary of Transportation shall— (1)publish data on victims of truck underride crashes on a publicly accessible website; and
 (2)update the data described in paragraph (1) not less frequently than quarterly. 